         Case 2:19-cv-01418-APG-DJA Document 111 Filed 03/01/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SKYLER JAMES FOWLER,                                   Case No.: 2:19-cv-01418-APG-DJA

 4          Plaintiff                                      Order Setting Status Conference

 5 v.

 6 STEVEN SISOLAK, et al.,

 7          Defendants

 8         Based upon the parties’ Joint Status Report (ECF No. 109), I will conduct a status

 9 conference on Thursday, May 27, 2021 at 2:00 p.m. The conference will be conducted by video

10 or telephone. Instructions about how to access the conference will be provided closer to the date

11 of the conference.

12         DATED this 1st day of March, 2021.

13
                                                        ANDREW P. GORDON
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23
